Title: From Thomas Jefferson to Thomas Barclay, 18 February 1787
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Paris Feb. 18. 1787

I am now to acknowlege your separate favors of Dec. 4. and Jan. 6. and the joint one to Mr. Adams and myself of Jan. 6. This last has been communicated to Congress and to Mr. Adams. You have my full and hearty approbation of the treaty you obtained from Marocco, which is better and on better terms than I expected. Mr. Adams and myself have annexed our confirmation to two of the copies, one of which is gone to Congress, the other with a joint letter to Fennish I now inclose to Mr. Carmichael, apprehending you are not in Madrid. I concur clearly with you in opinion that for many reasons Mr. Carmichael would be a proper person to negotiate our business with Algiers, if it be negotiable with such means as we possess. I have expressed this opinion in my letters to America: but I am sure we cannot raise the money necessary. Colo. Franks was gone to London before I received your letter. He returned and embarked in the packet from Havre, but nothing was done on the subject of accounts or money. I was unlucky enough to dislocate my right wrist five months ago, and tho’ it was well set, I can yet make no use of it but to write. I am advised to try mineral waters, and those of Aix in Provence being as much recommended as any others, I am induced to go to them by the desire of making the tour of the ports with which we trade, Marseilles, Bourdeaux, Nantes &c. I set out in two days and shall be absent three months. The packets are finally fixed at Havre. They sail every six weeks. Honfleur will I think certainly be made a free port: and I flatter myself will become the center for much of our trade and particularly of that of our rice. The death of Ct. de Vergennes and appointment of Monsr. de Montmorin will reach  you before this letter does. I have letters &c. from America as late as the 15th. of Dec. The insurgents of Massachusets had prayed pardon for themselves and their leaders in jail, and on these terms had offered to retire and live peaceably at home. Mrs. Barclay and your family are well, except that they are somewhat apprehensive of a film growing over the eye of your youngest daughter. But should it do so, it will be easily removed. I have the honour to be with much esteem & respect Dr. Sir your most obedt. & most humble servt.,

Th: Jefferson

